Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments filed 12/07/2020: 
Claims 10 – 13 are pending in the current application. Claim 10 has been amended. Claims 1-9 are canceled. 
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. (JP 2016/066455) in view of Tsuruta et al. (US 2015/0147600), Kohn et al. (US 7,923,144) and Johnson, Josh. "Protecting Lithium Batteries and Battery Packs from Runaway Thermal Events." Battery Power Online, 15 July 2016, www.batterypoweronline.com/articles/protecting-lithium-batteries-and-battery-packsfrom- runaway-thermal-events/.
Regarding claim 10, Asakura teaches a cylindrical secondary battery module comprising: 
	a cylindrical secondary battery cell  15 comprising a battery case 20 in which the electrode assembly is accommodated; 
a busbar 31 having a flat portion interconnecting a plurality of cylindrical battery cells 15 (P21; Fig. 3), and a flat portion of the busbar having a hollow 31H; and 

Asakura is silent in teaching a battery case in which an electrode assembly and an electrolyte are accommodated, and a cell cap, combined to a positive electrode terminal, or cathode electrode of the battery case, where a safety vent for discharging a gas by rupturing due to a pressure increase inside the battery case is provided below the cell cap, and the cell cap is configured to be separated by pressure of a gas generated inside the battery case; however, Tsuruta teaches a battery case in which an electrode assembly and an electrolyte are accommodated (P4), and a cell cap, combined to a positive terminal of the battery case (P47). 
Tsuruta teaches a safety vent, or diaphragm 906 for discharging a gas by rupturing due to pressure increase inside the battery case provided below the cell cap 908, and the cell cap is configured to be separated by pressure of a gas generated inside the battery case (P42-44; Fig. 9). Tsuruta teaches that this configuration for a cell cap prevents leakage and a simpler, faster and less costly manufacturing process (P6-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide the battery cell of Asakura with a casing and top cap, where a safety vent for discharging a gas by rupturing due to a pressure increase inside the battery case is provided below the cell cap, and the cell cap is configured to be separated by pressure of a gas generated inside the battery case, as taught by Tsuruta, to prevent leakage and a simpler, faster and less costly manufacturing process. 

Modified Asakura teaches the cut-off unit comprises: 
a flat first member 31U disposed in the hollow 31H of the busbar 31 to be combined to the cell cap
a flat second member electrically connected to each of the first member and the busbar; 
wherein the second member comprises a first connected point connected to the first member, a second connection point connected to the bus bar, and a portion connecting the first and second connection point 31F/31T (P23; Fig. 3). 
Asakura fails to teach the portion connecting the first connection point and second connection point is rounded, and wherein the first member is circular, and the round portion of the second member extends along an arc a circle at an outer edge of the first member; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the second member round portion rounded from the first connection point and connected to the second connection point, and the first member circular, and the round portion of the second member extends along an arc a circle at an outer edge of the first member since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the rounded shape for the 31F/31T/31U/31H to reduce weak points at the corner that would be more likely to break when an external force is imparted on the battery module. 
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Asakura fails to teach the cut-off unit, including the first member and the second member, extends within a plane defined by the flat portion of the busbar and remains within the plane until being separated from the busbar when an abnormality is generated in the cylindrical secondary battery cell; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cut-off unit extend within a plane defined by the flat portion of the busbar and remain within the plane until being separated from the busbar when an abnormality is generated in the cylindrical secondary battery since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of the cut-off unit, to align with the plane of the flat portion of the busbar for the purpose of making the module more compact. 
A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Modified Asakura fails to teach the second member having a pre-set range of widths such that a connection with the busbar is broken by a predetermined range of pressure; however, Kohn, in a similar field of endeavor related to battery modules teaches a cut-off unit, or frangible conductor connected between the battery cells and a busbar, or connector plate (Col. 3 [60-65]). Kohn teaches the cut-off unit has a pre-set width, or tunable diameter, that is designed to be breakable, or fracture at a predetermined impact and predetermined thermal event (Col. 2-3 [66- 5]) to improve safety. Kohn teaches the thermal means is not limited (Col. 8 [6-7]). Johnson, related to battery modules, teaches that a common thermal event in batteries occurs when there is a rapid rise in pressure in the cell leading to an explosive release of the pressure from the cell. Johnson teaches that this thermal event, or over pressure within a battery cell, can lead to fires or overheating within the rest of the battery pack.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the cut-off unit of modified Asakura with a pre-set range of width breakable at a predetermined thermal event, such as pressure due to gas pressure generated inside the cylindrical battery cell, as taught by Johnson, to improve the overall safety of the module.
Therefore, when the cell cap of modified Asakura is separated by pressure inside the battery case (Tsuruta), the cut-off unit combined to the cell cap is separated from the bus bar together with the cell cap by the pressure of the gas, given that the cut-off unit is connected to the center piece of the cap, and also separates due to internal pressure (Kohn and Johnson).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Tsuruta, Kohn and Johnson, as applied to claim 10 above, and further in view of Kishll et al.(US 2011/0171505).
Regarding claim 11, modified Asakura teaches the battery cell of claim 10, the rejection included herein in its entirety.
Modified Asakura fails to teach an insulating member disposed between the busbar and cylindrical secondary battery cell; however, Kishll, in a similar field of endeavor related to battery modules, teaches an insulating member, or a heat-resistant member 30a paired with a plastic member, disposed between the busbar, or connection terminal 32 and the cylindrical secondary battery cell 5(40) to ensure a high-degree of air-tightness and so that gas discharged from a battery in fault state cannot enter neighboring batteries (P72-73; Fig. 2C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an insulating member between the bus bar and the cylindrical secondary battery cell of modified Asakura, to ensure air-tightness as taught by Kishll.
 Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Tsuruta, Kohn and Johnson as applied to claim 10 above, and further in view of Zhou (US 2010/0291426Al)
Regarding claim 12, modified Asakura teaches the battery cell of claim 10, the rejection included herein in its entirety. Modified Asakura teaches that the fuse is blown when an over-current of a specified value flows (P23). 
Modified Asakura fails to teach how the over-current threshold is determined and the second member has a pre-set range of widths such that a connection with the busbar is broken at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the second member with a pre-set range of width such that a connection with the busbar is broken at a predetermined range of temperature, as taught by Zhou, in the module of Asakura, in order to ensure the fuse is disconnected with over-current. 
Regarding claim 13, modified Asakura in view of Zhou teach the second member of claim 12. Asakura is silent with respect to the second member being formed from copper or aluminum so as to be broken when overheated; however, Zhou teaches the second member is formed of a copper or aluminum material (P14) so as to be broken when overheated, or excessive current is applied.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to select either copper or aluminum, as taught by Zhou, as the material for the fuse of Asakura to ensure the fuse breaks when overheated.
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Response to Arguments
Applicant's arguments with respect to the top cap are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Applicant also argues that the width of the second member can be predicted using capacity to select an exact desired range of width for the cut-off unit.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, the exact range of width found using the capacity could not be found in the instant specification. The arguments of counsel cannot take the place of evidence in the record. MPEP 2145 I
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 205452409 teaches a cut-off unit connected to a battery cell cap that is designed to break when an abnormality is generated in a battery cell. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Amanda Rosenbaum/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729